DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or reasonably suggests such an isolation apparatus for transporting a person that comprises a plurality of flexible panels sealed by gas tight and liquid tight seams to form an enclosure sealed against chemical, biological, and radiological agents, wherein the panels are a selectively permeable material and are vapor permeable and liquid tight, wherein the enclosure has a closable opening to provide access and includes rounded first and second ends and is tapered from the first end to the second end.  Onik (U.S. No. 4,895,171) teaches a patient isolation apparatus with an enclosure that is fluid and microorganism impermeable and that is formed from a material that is vapor permeable, wherein the enclosure has a closable access opening and includes rounded first and second ends and is tapered from the first end to the second end; however, Onik’s device is not completely sealed because the face of the patient is exposed, and Onik also does not specifically teach a plurality of flexible panels sealed by gas and liquid tight seams.  Grove et al. (U.S. No. 6,763,835 B1) teaches an enclosure sealed against chemical, biological, and radiological agents, comprising a selectively permeable material of the same type taught by the present invention, but this is not an isolation apparatus for transporting a person and lacks several other claimed features as well.  Farnworth et al. (U.S. Pub. No. 2009/0151058 A1) teaches a similar isolation apparatus that is liquid-proof but air permeable.  Finally, McDevitt, “Extreme Design – The Ebola Bag” (https://www.outinunder.com/content/extreme-design-ebola-bag) teaches a very similar apparatus that appears to be an early prototype of the claimed device; however, while this website lists a date of April 2016, this is unable to be verified; further, there is not nearly enough specificity with the information provided on the website to anticipate or render obvious the recited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791